Citation Nr: 9908727	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-13 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from February 1951 to February 
1954.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in July 1995 that denied the claimed benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  Bilateral hearing loss is manifested by Level II hearing 
in the right ear and Level I hearing in the left ear.


CONCLUSION OF LAW

Bilateral hearing loss is not compensable, according to the 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and 
Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85, and Part 4, 
Code 6110 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records indicate that the 
enlistment examination in February 1951 assessed his hearing 
as 15/15 whispered voice in the right and left ears.  A 
treatment record from December 1951 states that the veteran 
had chronic otitis media in the left ear that was inactive at 
that time, with a possible cholesteatoma.  A perforation in 
the left tympanic membrane was also noted.  Another record, 
from January 1952, states that the veteran did not have any 
discharge from his ear at that time, but that he should be 
relieved from field duty when there was a discharge from his 
ear.  The veteran's separation examination in February 1954 
noted chronic otitis media in the left ear, and the veteran's 
report that he "had polblonnia removed from his ears."  The 
veteran's hearing was assessed as 15/15 whispered voice in 
the right and left ears, and 15/15 spoken voice in the right 
and left ears.

A private audiological test conducted in July 1994 reported 
the veteran's pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
20
85
85
55
LEFT
35
25
40
45
37

No speech audiometry data were associated with the July 1994 
private examination.

In May 1995 the RO received a copy of the July 1994 
audiological test, along with earlier tests conducted by the 
veteran's employer, and his statement that even with a 
hearing aid he had an extremely difficult time discriminating 
speech in normal conversation.

A subsequent VA audiological examination in July 1995 
recorded the veteran's report of having been exposed to rifle 
range fire and power tool noise in service, as well as noise 
exposure as a fisherman since service.  The examination found 
the veteran's right ear pure tone thresholds, in decibels, to 
be 25, 25, 20, 80 and 90 with an average reported as 54.  
Thresholds in the left ear were 25, 20, 20 and 40 with the 
average being reported as 26.  Speech audiometry revealed 
speech recognition ability of 90 percent in the right ear and 
of 96 percent in the left ear.  

In statements included in the record, the veteran contends 
that his hearing has steadily deteriorated since he left 
military service.  The veteran has also stated that normal 
conversation is extremely difficult for him, that he must 
turn up the radio and television in order to hear it, and 
that his hearing loss has affected his ability to do his job.


Analysis

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is considered to be 
well grounded.  38 U.S.C.A. § 5107(a).  In this case, the 
claim is considered to be well grounded.  Moreover, it 
appears that VA has complied with its duty to assist the 
veteran in the development of his claim.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such 
evaluations involve consideration of the level of impairment 
of the veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1995).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole-recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, VA's rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110.  
A zero percent rating is assigned for bilateral defective 
hearing where the pure tone threshold average in one ear is 
54 decibels, with speech recognition ability of 90 percent 
correct (Level II) and, in the other ear, the pure tone 
threshold average is 27 decibels with speech recognition 
ability of 96 percent correct (Level I).  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The most recent audiological examination for the veteran was 
in July 1995, which reported results consistent with an 
earlier private examination in July 1994.  Using the 
appropriate thresholds from the July 1995 examination for 
1000 through 4000 Hertz, as well as the speech discrimination 
scores listed above, the veteran's hearing is assessed as 
Level II in the right ear and Level I in the left ear, which 
warrants a noncompensable rating under 38 C.F.R. § 4.85, Code 
6100.  Therefore, the evidence does not support a schedular 
evaluation greater than the noncompensable rating currently 
assigned by the RO.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
the Board concludes that an evaluation greater than the 
currently assigned noncompensable rating for the veteran's 
bilateral hearing loss is not warranted at this time.  


ORDER

Entitlement to an increased (compensable) rating for the 
veteran's service connected bilateral hearing loss is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


